UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-05385 Deutsche Value Series, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:11/30 Date of reporting period:8/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofAugust 31, 2014(Unaudited) Deutsche Large Cap Value Fund (formerly DWS Large Cap Value Fund) Shares Value ($) Common Stocks 96.0% Consumer Discretionary 4.6% Hotels, Restaurants & Leisure 1.5% McDonald's Corp. Media 3.1% Comcast Corp. "A" Walt Disney Co. Consumer Staples 7.2% Beverages 1.9% Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. Food & Staples Retailing 1.0% CVS Caremark Corp. Food Products 0.6% Kellogg Co. (a) Household Products 2.8% Energizer Holdings, Inc. Procter & Gamble Co. Tobacco 0.9% Altria Group, Inc. Energy 13.3% Energy Equipment & Services 0.5% Diamond Offshore Drilling, Inc. (a) Oil, Gas & Consumable Fuels 12.8% Apache Corp. Canadian Oil Sands Ltd. Chevron Corp. Exxon Mobil Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. Financials 20.8% Banks 12.0% Bank of America Corp. Canadian Imperial Bank of Commerce (a) Citigroup, Inc. JPMorgan Chase & Co. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Capital Markets 1.2% Franklin Resources, Inc. Consumer Finance 1.4% Capital One Financial Corp. Insurance 6.1% ACE Ltd. Allstate Corp. American International Group, Inc. First American Financial Corp. PartnerRe Ltd. Prudential Financial, Inc. The Travelers Companies, Inc. Real Estate Investment Trusts 0.1% HCP, Inc. (REIT) Health Care 19.2% Biotechnology 2.4% Amgen, Inc. Health Care Equipment & Supplies 2.8% C.R. Bard, Inc. Medtronic, Inc. (a) Health Care Providers & Services 3.8% Cardinal Health, Inc. UnitedHealth Group, Inc. WellPoint, Inc. Pharmaceuticals 10.2% Eli Lilly & Co. Johnson & Johnson Mallinckrodt PLC* (a) Merck & Co., Inc. Pfizer, Inc. Industrials 4.9% Aerospace & Defense 0.7% Raytheon Co. Industrial Conglomerates 3.4% Danaher Corp. General Electric Co. Machinery 0.8% AGCO Corp. (a) Information Technology 14.5% Communications Equipment 2.1% Cisco Systems, Inc. Electronic Equipment, Instruments & Components 1.1% Tech Data Corp.* Semiconductors & Semiconductor Equipment 2.8% Analog Devices, Inc. Intel Corp. Texas Instruments, Inc. Software 5.7% Activision Blizzard, Inc. Microsoft Corp. Oracle Corp. Technology Hardware, Storage & Peripherals 2.8% EMC Corp. Hewlett-Packard Co. Western Digital Corp. Materials 1.4% Chemicals LyondellBasell Industries NV "A" Telecommunication Services 3.9% Diversified Telecommunication Services AT&T, Inc. BCE, Inc. Verizon Communications, Inc. Utilities 6.2% Electric Utilities 3.1% Entergy Corp. Pinnacle West Capital Corp. Southern Co. (a) Gas Utilities 1.3% UGI Corp. Multi-Utilities 1.8% Public Service Enterprise Group, Inc. Wisconsin Energy Corp. (a) Total Common Stocks (Cost $1,255,928,196) Securities Lending Collateral 3.9% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $63,259,488) Cash Equivalents 4.5% Central Cash Management Fund, 0.05% (b) (Cost $71,725,220) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,390,912,904) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $1,398,154,174.At August 31, 2014, net unrealized appreciation for all securities based on tax cost was $284,468,911.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $295,729,203 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $11,260,292. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at August 31, 2014 amounted to $61,882,478, which is 3.8% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
